DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.1 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,216,021 (hereinafter, the ‘021 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ratio of the depth of the notch from the straight line connecting the first lobe and the second lobe along the top side of the bra insert to a width of the bra insert from the top side to the bottom side at the notch is less than about 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    518
    819
    media_image1.png
    Greyscale

As seen above the ration of D to W would be less than 1.  While, there is some support for the ratio being less than 4, there is not support for a majority of the range of 0-4.  The specification states that a preferred dimension of D is 0.3 inches and a preferred dimension of W is 2.625 inches.  This would make the ratio of D:W equal 0.114.  Based on the dimension of W, the dimension of D would need to be less than 2.625 inches to obtain a ratio of 1.  The drawings 
No New Matter should be entered.
Note that the manner of making amendments in reissue applications is governed by 37 CFR 1.173, and differs from regular utility applications.  
See MPEP 1413 and 1453.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a ratio of D to W, does not reasonably provide enablement for the ratio of D to W being anything other than 0.114.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification provides dimensions for D and W that form a ratio well below 1.  The .

Claim Rejections - 35 USC §§ 102,103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 22 and 25-29 as understood are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miyoshi (JP 2005-320666).
Regarding claim 21, Miyoshi discloses a kidney-shaped push up bra insert, comprising: a first lobe (see below); a second lobe (see below) on an opposing side of the bra insert from said first lobe, the second lobe being configured to be positioned closer to a vertical centerline of a 
[AltContent: textbox (1st lobe)][AltContent: arrow][AltContent: textbox (2nd lobe)][AltContent: arrow][AltContent: textbox (W)][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Notch )]
    PNG
    media_image2.png
    435
    475
    media_image2.png
    Greyscale


Regarding claim 22, Miyoshi discloses the kidney-shaped push up bra insert according to claim 11, wherein the top and bottom sides meet at opposing ends of the first lobe and second lobe (see above).
Regarding claims 25-27, Miyoshi discloses the kidney-shaped push up bra insert according to claim 21, wherein the bra insert is pliable and pushes up a breast of a wearer when inserted into a bra and the bra insert conforms to the breast of the wearer and the depression lifts and supports the breast of the wearer (Fig. 5) and the first lobe and second lobe push up the breast.
Regarding claim 28, Miyoshi disclose the kidney-shaped push up bra insert according to claim 21, wherein the bottom side includes a substantially convex arcuate bottom edge (Fig. 2).
Regarding claim 29, Miyoshi discloses the kidney-shaped push up bra insert according to claim 21, wherein the bottom edge of the bottom side extends substantially across the entire width of the bra insert (Fig. 2).

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyoshi in view of Chen (US Patent No. 6,296,545).
Regarding claims 23 and 24, Miyoshi does not disclose the material of the insert.  
Chen discloses that it is well known in the art to use silicone in bra inserts.
At the time of the invention it would have been obvious to one of ordinary skill in the art to use silicone as the push up insert material since it is a well-known material for bra inserts.
Therefore, it would have been obvious to combine Miyoshi with Chen to obtain the invention as specified in claims 23 and 24.

Claims 11-14 and 17-22 as understood are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee (US Patent No. 6,101,630).
Regarding claim 21, Lee discloses a kidney-shaped push up bra insert (2) comprising: a first lobe (see below); a second lobe (see below) being configured to be positioned closer to a vertical centerline of a wearer's chest than the first lobe; a top side (side with the notch- see below); a bottom side (see below) on an opposing side of the bra insert from said top side, wherein a notch is formed in the top side between the first lobe and second lobe (see below); a first main surface (Fig. 1) having a depression formed adjacent the top side and extending towards the notch (Fig. 1); and a second main surface opposing said first main surface (Fig. 1), wherein the second main surface is a substantially smooth arcuate-shaped surface (Fig. 1), wherein a ratio of a depth (D below) of the notch from a straight line connecting the first lobe and second lobe along the top side of the bra insert to a width (W below) of the bra insert from the top side to the bottom side at the notch is less than about 4 (as seen D is much smaller than W therefore the ratio of D to W would be less than 1 and therefore less than 4), and wherein the bra insert is kidney-shaped as viewed from a direction perpendicular to the first main surface or second main surface (Fig. 3).
[AltContent: textbox (Top side)]
[AltContent: arrow][AltContent: textbox (W)][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (Bottom side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (2nd lobe)][AltContent: textbox (1st lobe)][AltContent: textbox (notch)]
    PNG
    media_image3.png
    266
    307
    media_image3.png
    Greyscale



Regarding claim 22, Lee discloses the kidney-shaped push up bra insert according to claim 21, wherein the top and bottom sides meet at opposing ends of the first lobe and second lobe (see above).
Regarding claims 25-27, Lee discloses the kidney-shaped push up bra insert according to claim 21, wherein the bra insert is pliable and pushes up a breast of a wearer when inserted into a bra and the bra insert conforms to the breast of the wearer and the depression lifts and supports the breast of the wearer (Fig. 3) and the first lobe and second lobe push up the breast.
Regarding claim 28, Lee disclose the kidney-shaped push up bra insert according to claim 21, wherein the bottom side includes a substantially convex arcuate bottom edge (Fig. 3).
Regarding claim 29, Lee discloses the kidney-shaped push up bra insert according to claim 21, wherein the bottom edge of the bottom side extends substantially across the entire width of the bra insert (Fig. 3).

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyoshi in view of Chen.
Regarding claims 23 and 24, Lee discloses that the material is a fluid such as a liquid, air or semi-solid material.  
Chen discloses that it is well known in the art to use silicone in bra inserts.
At the time of the invention it would have been obvious to one of ordinary skill in the art to use silicone as the push up insert material since it is a well-known material for bra inserts.
Therefore, it would have been obvious to combine Lee with Chen to obtain the invention as specified in claims 23 and 24.
Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive. The Applicant argues that Miyoshi and Lee do not disclose that the second lobe is positioned closer to a vertical centerline of a wearer’s chest than the first lobe. However, the claim does not require any other features of the first and second lobes to prevent the lobes of Miyoshi to meet the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/Patricia L Engle/Reexamination Specialist
Art Unit 3993                                                                                                                                                                                                        



Conferees: /CSW/ /E.D.L/                              SPRS, Art Unit 3993    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 8,216,021; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.